IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



 NO. PD-1059-09



DERRICK DWAYNE GRANT, Appellant
                                                                      v.
                                                  THE STATE OF TEXAS

                                                                             
ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
UNDER ARTICLE 44.04(h), V.A.C.C.P. 
                               FROM THE TENTH COURT OF APPEALS
 McLENNAN  COUNTY




                                                              O R D E R 


            Appellant was convicted of burglary of a habitation in Cause No. 2007-1417-C2 in
the 54th District Court of Jefferson County.  The trial court sentenced him to confinement
for 55 years.  The Court of Appeals reversed the conviction and remanded the case to the trial
court.  Grant v. State, No. 10-07-00317-CR (Tex. App. – Waco, delivered May 20, 2009). 
The State has filed a petition for discretionary review which is at the Court of Appeals.
           Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal
Procedure, to set a reasonable bail pending final determination of the appeal.  However,
before this Court can set a reasonable bail we must have adequate information upon which
to determine a reasonable amount.  Appellant fails to provide adequate information.  See
Montalvo v. State, 786 S.W.2d 710 (Tex.Cr.App. 1989).  
           Therefore, Appellant must redraft his request for bail under Art. 44.04(h) so that this
Court may set a reasonable bail. 
           IT IS SO ORDERED this the 13th day of August, 2009.
PER CURIAM
Do not publish